Citation Nr: 0402144	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  98-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating evaluation for a 
superficial scar of the nose, residual of a shrapnel wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from September 
1942 to November 1945 and regular Philippine Army Service 
from November 1945 to December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The veteran's increased rating claim was previously before 
the Board, and in an April 2003 remand it was returned to the 
RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

The Board notes that the veteran filed a claim of entitlement 
to a compensable rating evaluation for defective vision of 
the right eye in October 1996.  The veteran's disability was 
increased to 20 percent disabling in August 1997.  While the 
veteran filed a timely notice of disagreement to the 
effective date of that claim, and a statement of the case was 
issued in July 1998, he did not file a substantive appeal for 
that issue.  As such, it is not on appeal before the Board at 
this time.  


FINDING OF FACT

The veteran's nose scar is not shown to be moderately 
disfiguring, does not demonstrate a characteristic of 
disfigurement for compensation purposes, and is not shown to 
cause any nasal disorders.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a 
superficial nose scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.71a, 4.118, 
Diagnostic Code 7800 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's increased rating claim was filed 
in October 1996 and remains pending.  The United States Court 
of Appeals for Veterans Claims (the Court) held in Holliday 
v. Principi, 14 Vet. App. 280 (2001) that the VCAA was 
potentially applicable to all claims pending on the date of 
enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Subsequently, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the United States Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
to the extent that the Kuzma case may be distinguished from 
the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date and because the current claim is still pending 
before VA, the Board finds that the provisions of the VCAA 
are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 1997 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 1998 statement of the case and 
supplemental statements of the case issued in August 2002 and 
June 2003, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a May 2003 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

In this case, the May 2003 letter requested a response within 
30 days.  No additional evidence was received after the May 
2003 letter.  Under the foregoing circumstances, the Board 
considers the duty to notify has been met.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran was provided with VA medical examinations 
in June 1997 and February 1999.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions and VA 
examination reports. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a noncompensable disability 
rating for a superficial nose scar under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Diagnostic Code 
7800 provides that scars of the head, face, or neck should be 
rated by disfigurement.  Additional regulations pertaining to 
scars include 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
The veteran now contends that his nose scar is more disabling 
than previously evaluated, and he has appealed for an 
increased (compensable) rating.  

Under prior law, Diagnostic Code 7800 provided a 
noncompensable disability rating for slight disfigurement 
from a scar of the head, face, or neck.  A 10 percent 
disability rating was assigned for moderate disfigurement.  A 
20 percent disability rating was assigned for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Finally, a 50 
percent disability rating was assigned for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  See 38 C.F.R. § 
4.118 (2002).  Under the old regulations, a 10 percent rating 
is assigned for scars which are superficial, tender and 
painful on objective demonstration or for superficial scars 
which are poorly nourished, with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  The 
regulations further provided then that a disability 
evaluation of 10 percent or more may be assigned under 
Diagnostic Code 7805, which provides for an evaluation of 
scars based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  Diagnostic 
Code 7801 (third degree burn scars) and Diagnostic Code 7802 
(second degree burn scars) are not for application in the 
present case.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the June 
2003 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's skin disability.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00.

Under the new criteria for Diagnostic Code 7800, the criteria 
for rating scars of the head, face, or neck a 10 percent 
disability rating is assigned for a scar with one 
characteristic of disfigurement.  Note (1):  The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar that is 5 or more inches (13 or 
more cm.) in length; a scar that is at least one-quarter (0.6 
cm.) wide at widest part; surface contour of scar is elevated 
or depressed on palpation; scar is adherent to underlying 
tissue; skin that is hypo- or hyper-pigmented in an area 
exceeding six square inches (36 sq. cm.); skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

Also under Diagnostic Code 7800, a 20 percent disability 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118 
(2003).  A 50 percent disability rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, an 80 percent 
disability rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement. 
Id.  

Under the revised regulations, a 10 percent rating may be 
assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent rating may be assigned 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  See 67 Fed. 
Reg. 49590, 49596 (2002).

Pursuant to Diagnostic Code 7805, requiring the disability to 
be rated on the limitation of function of the part affected, 
38 C.F.R. § 4.97, Diagnostic Codes 6502-6514, set forth the 
criteria for rating nasal disorders.  Under those provisions, 
a 10 percent disability rating is assigned for a traumatic 
deviation of the nasal septum with a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side (Diagnostic Code 6502).  A 10 percent disability 
rating is assigned for a loss of part of one ala, or other 
obvious disfigurement of the nose (Diagnostic Code 6504).  
Finally, a10 percent disability rating is assigned for 
chronic sinusitis (Diagnostic Code 6514).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In an October 1996 statement, P.N.L, M.D., stated that the 
veteran's nose revealed old subsided swelling, inflammation, 
and residuals of old smelling discharge that involved the 
face and was severe, producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  

The veteran's June 1997 VA examination report noted that the 
veteran had a scar on the bridge of his nose.  No additional 
information was provided. 

In a January 1998 statement, the veteran asserted that he had 
recurrent and continuous pain as a residual of the scar on 
his nose.  He also reported prolonged bleeding from the nose.  

At his February 1999 VA examination, the veteran reported 
that his nose scar was painful.  Upon examination, it was 
noted that the scar measured approximately 2-3 cm. in length, 
was nontender, and non-adherent.  There was no tenderness or 
ulceration of the skin noted, and the texture of the scar was 
smooth and similar to the surrounding skin.  The examination 
also showed no elevation or depression of the scar and there 
was no inflammation, edema, or keloid formation.  The scar 
also exhibited no evidence of underlying tissue loss.  It was 
noted that the coloration of the scar was slightly darker 
than the surrounding skin and demonstrated "slight 
disfigurement."  The veteran reported a slight difficulty 
breathing on his right nostril.  The examiner commented that 
based on physical examination, the alleged breathing 
difficulties were not attributable to the nose injury and the 
veteran did not exhibit any breathing difficulty during the 
physical examination.  He was ultimately diagnosed with a 
healed scar on the bridge of his nose.  

A separate February 1999 VA examination of the veteran's nose 
indicated that there was no purulent discharge, dyspnea at 
rest or on exertion, and the nose did not require any 
treatment.  It was also noted that the veteran did not 
exhibit a speech impediment, allergic attacks, chronic 
sinusitis, or nasal obstruction.  The veteran was diagnosed 
with normal nasal cavities.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable rating evaluation for a superficial 
nose scar.  As such, the appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
noncompensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002) for scars of the head, face, or 
neck.  Under both the "old" criteria set forth in 
Diagnostic Code 7800, a compensable disability rating is only 
for application when the scar is "moderately disfiguring."  
The February 1999 VA examination specifically stated that the 
veteran's nose scar was only "slightly disfiguring."  As 
such, a compensable disability rating is not warranted under 
the "old" criteria of Diagnostic Code 7800.  

There is also no evidence that the veteran's nose scar has 
exhibited any characteristics of disfigurement as required by 
the "new" criteria set forth in Diagnostic Code 7800.  The 
February 1999 VA examination report specifically noted that 
the scar was 2-3 cm. in length, was not elevated or 
depressed, was non-adherent, did not have discoloration in an 
area exceeding 6 square inches, did not have abnormal 
texture, and did not include tissue loss.  Moreover, there 
was no evidence that the veteran's nose scar was indurated 
and inflexible in an area exceeding 6 square inches.  As such 
a compensable rating is not warranted under the "new" 
criteria set forth in Diagnostic Code 7800.  

The Board has also considered the veteran's disability under 
Diagnostic Code 7805, scars to be rated on limitation of part 
affected.  In the present case, nasal disorders are to be 
rated under 38 C.F.R. § 4.97, Diagnostic Codes 6502-6514.  
However, the February 1999 VA examination specifically noted 
that there was no nasal obstruction, chronic sinusitis, or 
other nasal deformity.  As such, a compensable rating is not 
warranted under those diagnostic codes.  

Finally, the Board finds that the evidence does not show that 
the veteran's scar is tender, painful, poorly nourished, 
ulcerated, or unstable.  Thus, a compensable evaluation is 
not warranted on this basis.
Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable disability rating for a 
superficial scar of the nose and the claim is denied.  

C.  Extraschedular consideration

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings.  See 38 C.F.R. § 3.321(b).  In the 
absence of a specific finding on the part of the RO that an 
extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  


ORDER

A compensable rating evaluation for a superficial scar of the 
nose, residual of a shrapnel wound, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



